Citation Nr: 1743222	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-30 407	)	DATE
	)
		)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from September 2002 to June 2004 and from May 2008 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing held at the Board before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the Veteran has a separate appeal pending concerning her claim of entitlement to service connection for a traumatic brain injury. A hearing in that matter is in the process of being scheduled, and that appeal will be addressed by a separate Board decision sometime thereafter.


FINDINGS OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the      Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may    be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


